Citation Nr: 0110213	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-06 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for recurrent pleurisy, 
residuals of spontaneous pneumothorax, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
April 1943 to April 1946.  This case comes to the Board of 
Veterans' Appeals (Board) from a January 2000 RO rating 
decision, which denied an increase in a 10 percent rating for 
recurrent pleurisy, residuals of spontaneous pneumothorax.  

REMAND

The veteran claims that the symptoms of his service-connected 
recurrent pleurisy, residuals of spontaneous pneumothorax, is 
worse than as reflected by the 10 percent rating assigned by 
the RO.  The Board finds there is a further duty to assist 
him in developing his claim.  Veterans Claims Assistance Act 
of 2000, Pub.L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes that the regulations pertaining to evaluating 
respiratory disabilities were revised, effective in October 
1996.  As the veteran's July 1999 claim for an increased 
rating was thereafter received by the RO, his claim is 
properly evaluated under the new criteria.

The RO has evaluated the veteran's lung condition under the 
revised criteria of 38 C.F.R. § 4.97, Codes 6843 (pertaining 
to pneumothorax).  Under this code, and some other codes 
(such as Code 6845 for chronic pleural effusion), the lung 
condition is primarily rated based on pulmonary function test 
(PFT) results including Forced Expiratory Volume in one 
second (FEV-1), or the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-1/FVC), or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
method (DLCO (SB)), or maximum exercise capacity. 

PFTs in recent years, including one provided at a VA 
examination in December 1999, indicate the veteran's FEV-1 
and FEV- 1/FVC were measured.  However, there is no recent 
evidence indicating the veteran's DLCO (SB) or maximum 
exercise capacity; and such measurements are required in 
order to fully apply the rating criteria.  As the rating 
criteria require such tests to be considered when rating the 
veteran's service-connected respiratory disorder, it is the 
judgment of the Board that the veteran should undergo another 
more comprehensive VA respiratory examination.

The claims file includes records of outpatient treatment 
dated through July 1999.  On remand, any more recent 
treatment records regarding the veteran's respiratory 
disability should also be obtained.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).

Thus the case is remanded to the RO for the following 
actions:

1.  The RO should have the veteran 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
examined or treated him for a respiratory 
condition since July 1999.  The RO should 
then obtain copies of related medical 
records that are not already on file.

2.  The RO should have the veteran 
undergo a VA pulmonary examination to 
determine the severity of his recurrent 
pleurisy, residuals of spontaneous 
pneumothorax.  The claims folder should 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All appropriate tests and 
studies should be performed, including 
pulmonary function tests, which yield all 
necessary results for rating the 
disorder, including FEV-1, FEV-1/FVC, 
DLCO (SB), and maximum exercise capacity. 






After the above development has been completed, the RO should 
review the claim for an increased rating for recurrent 
pleurisy, residuals of spontaneous pneumothorax.  If the 
claim is denied, the veteran and his representative should be 
issued a supplemental statement of the case, and given an 
opportunity to respond, before the case is returned to the 
Board.




		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


